Case 8:19-cv-01210-CEH-SPF Document 63 Filed 07/29/20 Page 1 of 4 PageID 3842




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JAMES FICKEN, trustee,
SUNCOAST FIRST TRUST; and
SUNCOAST FIRST TRUST,

       Plaintiffs,

       vs.                                                  Case No.: 8:19-cv-01210
                                                            State Court Case No.: 19-003181-CI
CITY OF DUNEDIN, FLORIDA;
DUNEDIN CODE ENFORCEMENT BOARD;
MICHAEL BOWMAN, in his official capacity as Code
Enforcement Board Chairman; LOWELL SUPLICKI,
in his official capacity as Code Enforcement Board
Vice-Chair; ARLENE GRAHAM, in her official
capacity as a member of the Code Enforcement Board;
KEN CARSON, in his official capacity as a member
of the Code Enforcement Board; WILLIAM
MOTLEY, in his official capacity as a member
of the Code Enforcement Board; DAVE PAULEY,
in his official capacity as a member of the Code
Enforcement Board; and BUNNY DUTTON, in
her official capacity as a member of the Code
Enforcement Board,

       Defendants.
                                                     /

                       JOINT STATEMENT OF UNDISPUTED FACTS
                     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT

       Under the Court’s orders of August 5, 2019, and July 17, 2020, the parties submit the

following statement of undisputed material facts. The parties admit these facts for purposes of

the pending cross-motions for summary judgment.

   1. As trustee of Suncoast First Trust, Plaintiff James Ficken owns the property at 1341 Lady

       Marion Lane, Dunedin, Florida.
Case 8:19-cv-01210-CEH-SPF Document 63 Filed 07/29/20 Page 2 of 4 PageID 3843




      2. In 2015, the Dunedin Code Enforcement Board found that Mr. Ficken had violated the

           Dunedin Code of Ordinances by having grass taller than 10 inches at the Lady Marion

           property. The property was brought into compliance prior to the code enforcement hearing,

           and Mr. Ficken was not fined.


      3. On July 5, 2018, Dunedin Code Enforcement Officer Thomas Colbert visited the Lady

           Marion Property and observed that the grass was longer than 10 inches.


      4. For the period between July 5 and August 20, there is only one record of any interaction

           between Mr. Ficken and Officer Colbert—August 20, 2018.


      5. On August 21, Mr. Ficken mowed the lawn.


      6. On August 22, Officer Colbert sent Mr. Ficken a notice of violation.


      7. On September 4, the Dunedin Code Enforcement Board voted to fine Mr. Ficken as a repeat

           offender at the statutory maximum daily fine of $500. The “repeat offender” classification

           was based on the 2015 violation. The Board voted to impose two fines: one for the period

           July 5 to August 20 and another, continuing fine running from August 31.


      8. The Board later accepted an affidavit attesting that the lawn at the Lady Marion property

           was again in compliance as of September 10. Mr. Ficken’s total fine was thus $28,500 plus

           interest.1


      9. To secure this lien, Dunedin recorded a copy of the order imposing fines in the public

           records, constituting a lien on the Lady Marion property.



1
    $500 per day  (47 days + 10 days)

                                                   2
Case 8:19-cv-01210-CEH-SPF Document 63 Filed 07/29/20 Page 3 of 4 PageID 3844




   10. Mr. Ficken petitioned for rehearing of his case. The Board denied his petition.


   11. In February 2019, Dunedin’s City Attorney sent Mr. Ficken a demand letter seeking

       collection of the lien of $29,833.50 (which included interest and costs). Mr. Ficken did not

       pay.


   12. On May 7, 2019, the Board authorized Dunedin’s City Attorney to pursue foreclosure of

       the Lady Marion property to collect on the lien.


   13. That same day, Mr. Ficken brought this suit to challenge the fines.


       Respectfully submitted this 29th day of July 2020.

                                                    /s/ Ari S. Bargil
                                                    /s/ Jay Daigneault, Esq.

  Ari S. Bargil (FL Bar No. 71454)*                 Jay Daigneault, Esq. - FBN 0025859
  INSTITUTE FOR JUSTICE                             Randy Mora, Esq. - FBN 0099895
  2 S. Biscayne Boulevard, Suite 3180               1001 South Fort Harrison Ave.,
  Miami, FL 33131                                   Ste. 201 Clearwater, Florida 33756
  Tel: (305) 721-1600                               (727) 733-0494 – Phone
  Fax: (305) 721-1601                               (727) 733-2991 – Fax
  Email: abargil@ij.org                             Primary: jay@cityattorneys.legal
                                                    Primary: randy@cityattorneys.legal
  *Trial Counsel                                    Secondary: jennifer@cityattorneys.legal
  Andrew H. Ward (NY Bar No. 5364393)**
  INSTITUTE FOR JUSTICE
  901 N. Glebe Road, Suite 900                      Attorneys for Defendants
  Arlington, VA 22203
  Tel: (703) 682-9320
  Fax: (703) 682-9321
  Email: andrew.ward@ij.org
  **Admitted Pro Hac Vice

 Counsel for Plaintiffs




                                                3
Case 8:19-cv-01210-CEH-SPF Document 63 Filed 07/29/20 Page 4 of 4 PageID 3845




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of July 2020, a true and correct copy of Joint

Statement of Undisputed Facts for Cross-Motions for Summary Judgment was filed with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to the

following CM/ECF participants:

       Jay Daigneault
       Randy Mora
       TRASK DAIGNEAULT, L.L.P.
       1001 S. Ft. Harrison Avenue, Suite 201
       Clearwater, FL 33756
       Email: jay@cityattorneys.legal
              randy@cityattorneys.legal
              jennifer@cityattorneys.legal

       Counsel for Defendants


                                     /s/ Ari S. Bargil
                                     INSTITUTE FOR JUSTICE




                                                4
